Citation Nr: 1307120	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for left lower extremity disability (to include left knee).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in October 2009, and a transcript of the hearing is associated with his claims folder.  The Board reopened the claim for service connection for left heel disability and remanded the case to the RO in July 2010.  The case was again remanded in October 2011.  In August 2012, the RO granted service connection for residuals of a left heel injury with numbness to the cutaneous nerve, and so the issue of service connection for left heel disability is no longer on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability was not manifest in service and is unrelated to any incident of service origin.  Arthritis of his lumbar spine was not manifest to a degree of 10 percent within one year of service discharge.  

2.  The Veteran's current lumbar spine disability was not caused or aggravated by his service-connected residuals of left heel injury with cutaneous nerve numbness.  

3.  A left lower extremity disability (including of the Veteran's left knee) was not manifest in service and is unrelated to any incident of service origin.  Arthritis or neuropathy was not manifest to a degree of 10 percent within one year of service discharge.

4.  A left lower extremity disability (including of the Veteran's left knee) was not caused or aggravated by his service-connected residuals of left heel injury with cutaneous nerve numbness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for left lower extremity disability (to include left knee) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in November 2007 and August 2010.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice was followed by subsequent adjudication, curing timing defects.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA attempted to obtain the Veteran's service treatment records but it has been determined that they are unavailable.  VA assisted the Veteran in obtaining evidence; examined the Veteran in September 2010 and in November 2011; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's July 2010 and October 2011 remands by exhausting attempts to obtain any additional records, examining the Veteran as ordered, and readjudicating the claims.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Board notes that the Veteran's service treatment records were apparently destroyed in a 1973 fire at the National Personnel Records Center (NPRC).  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  All evidence of record has been considered, including that found on Virtual VA (VA's electronic data storage system).  

On VA evaluations in July 2000 and August 2001, the Veteran's back moved well and there was no tenderness.  His extremities and neurology were evaluated with no mention of any pertinent left lower extremity problems.  

On VA evaluation in June 2002, the Veteran reported that he had had a left heel injury repaired and that now he had pain at times in his foot and knee to hip.  On examination, his back was nontender and neurology was normal.  In July 2002, the Veteran complained of a left heel injury 45 years ago and of now having pain in his heel, knee, and lumbar spine.  The impression was left heel, knee, and lumbar pain.  

July 2002 VA X-rays of the Veteran's lumbar spine showed localized degenerative joint disease of L1 with spur formation.

An October 2002 VA MRI of the Veteran's left knee showed a suggestion of meniscal degeneration.  

In October 2002, the Veteran claimed a left heel disability began in 1956.  In November 2003, he indicated that it had worked up to his knee.  In July 2004, he indicated that a service comrade of his had recalled him limping and having pain on his left side.  

On VA evaluation in September 2005, physical therapy was prescribed for pain and numbness of the Veteran's left leg and foot, and for left sacroiliac joint dysfunction.  

In March 2006, the Veteran reported that he had been hospitalized in service in 1956 for 3 days for a left foot injury.  

On VA evaluation in March 2006, the Veteran reported that he had developed an area of numbness slightly below and lateral to his left knee in service after slipping on a step.  He had also peeled off the sole of his heel in an accident.  Over the last 2 years, he had developed numbness and pain radiating from his lateral knee to his lateral foot, with numbness in toes 3-5.  After examination, the assessment was possibly a focal neuropathy due to old trauma verses the onset of generalized peripheral neuropathy.  

On VA evaluation in September 2006, the Veteran reported that pain and numbness on the lateral aspect of his left foot which he complained about were first noted after he sustained an injury on the heel of his foot in service.  A recent electromyogram had shown mild sensory neuropathy of the left leg and mild denervation changes in the gastrocnemius muscle.  

August 2007 X-rays of the Veteran's lumbar spine showed osteophytosis in his thoracolumbar spine, degenerative compression deformities of T11 to L1, L2/L3 and L4/L5/S1 disc derangements, and probable associated foraminal stenosis at the L5 level.  

In September 2007, the Veteran stated that in service, he slipped on steps and tore his left heel.  The bottom of his heel was sliced almost completely off, and he was hospitalized for 3 days.  The doctors tried to put his heel together, and when they thought it was alright to try to walk on it, it came apart again and the doctors had to remove the bottom of his heel.  His left foot had bothered him all these years and his toes and knees had pain and numbness in them because of this injury.  Now the pain had worked up to his hip.  

In November 2007, a VA podiatrist noted that the Veteran has a heel spur and degenerative joint disease.  The Veteran was reported to indicate that neurology agrees with him that his neurological deficit/mild sensory neuropathy is service-connected.  

In November 2007, a VA nurse practitioner was told by the Veteran that he had injured his left heel in service and been hospitalized for it for 3 days and had had to have his left heel cut off.  The nurse practitioner agreed that the Veteran's injury with its subsequent neuropathy was as likely as not from active duty.  He has neurological symptoms, and over time, compensating for the pain in the left lower extremity has caused knee, hip, and low back pain.  

The Veteran was assessed with left heel neuropathic pain as well as left knee and low back pain by VA in February 2008.  August 2007 X-rays of the Veteran's left knee were noted to suggest minimal medial joint cartilage degeneration and patellar subluxation.  

A letter received in January 2009 from a Sergeant R. notes that he remembered the Veteran falling on steps, spending a few days in the hospital, and the Veteran having lots of pain and a bum leg.  

During the Veteran's hearing before the undersigned in October 2009, he testified that a heel injury in service had caused neuropathy and back issues.  In service, they had taken a 1/8" heel flap off, and he felt that this had caused nerve damage.  He also had hurt his knee in service when he fell.  

A VA examination was conducted in September 2010.  At the time, the Veteran stated that he had sliced a portion of the soft tissue of his left heel off after slipping on some steps in service.  The Veteran stated that he had developed non-traumatic heel pain about 20 years ago.  The examiner diagnosed compression fracture of T11/T12/L-1 and lumbar disc disease.  The Veteran also indicated that he had developed knee numbness and pain in 1990, and that it traveled into his low back.  The examiner diagnosed left knee degenerative joint disease.  The examiner reviewed the Veteran's claims folder and noted that there was no medical evidence that a portion of the Veteran's heel was sliced off, and that he did not have an obvious deformity of his heel.  X-rays of his foot in September 2007 had revealed metatarsophalangeal arthritis, hallux valgus, and a heel spur.  An electromyogram in July 2010 had revealed a sensory sural neuropathy and a mild peroneal neuropathy.  The Veteran also has an L5-S1 disc derangement which could account for numbness of his lateral left foot.  The examiner concluded that the Veteran's lumbar disc disease and degenerative joint disease of his left knee are not secondary to the events that occurred in service.  A soft tissue injury of the heel would not result in or aggravate degenerative joint disease of a knee or lumbar disc disease or compression deformities of the spine.  The examiner also concluded that the associated numbness of the left knee and numbness of the left foot were less likely than not related to events that occurred in service.  A soft tissue injury would not account for the Veteran's symptoms.  

The Board remanded the case to the RO in October 2011 for additional medical opinions.  

On VA peripheral nerves examination in November 2011, the examiner diagnosed left peroneal motor peripheral neuropathy with left sensory sural peripheral neuropathy.  The examiner indicated that he would have to resort to mere speculation to opine whether or not the Veteran's left peroneal motor peripheral neuropathy with left sensory sural peripheral neuropathy was caused or aggravated to any degree by his left heel laceration which occurred during service.  He noted that the currently available service treatment records were silent for such peripheral neuropathy condition.  He indicated that current medical literature does not support a cause and effect relationship between a heel laceration such as that described and the subsequent development of this peripheral neuropathy condition.  He indicated that there is no current objective evidence that the Veteran's left peroneal motor peripheral neuropathy with left sensory sural peripheral neuropathy was caused or aggravated to any degree by his left heel laceration.  

Another VA examination was conducted in November 2011, for knee and lower leg conditions.  The examiner reviewed the Veteran's claims folder and indicated that it would only be with resort to mere speculation to opine whether the Veteran's current left knee strain was caused or aggravated to any degree by his left heel laceration or by his service.  The examiner noted that the current available service treatment records were silent for any knee symptoms, injuries, treatments, or diagnoses.  He concluded that there was no current objective evidence that the Veteran's current left knee strain was caused or aggravated to any degree by his left heel laceration.  

A VA examination for back disability was also conducted in November 2011.  The examiner diagnosed thoracolumbar spine degenerative joint disease with anterior compression at T11-L1 and degenerative disc disease at L2-3 and L4-S1 and noted that the Veteran reported that his low back began hurting in the late 1980s or later.  The examiner indicated that it would be only with resort to speculation to opine whether such disability was caused or aggravated to any degree by his left heel laceration or was otherwise caused or aggravated by service.  The rationale was that the service treatment records were silent for reference to any back symptoms, injuries, treatments, or diagnoses.  He stated that there was no current objective evidence that the Veteran's current back condition was caused or aggravated to any degree by his service.  He indicated that the current medical literature does not support a cause and effect relationship between a heel laceration such as that described and the subsequent development of the Veteran's back condition.  There was no current objective evidence that the Veteran's current back condition was caused or aggravated to any degree by his left heel laceration.  

Based on the above, the Board concludes that service connection is not warranted for lumbar spine or left lower extremity disability to include the left knee.  

The VA examiner in September 2010 indicated that the Veteran's lumbar disc disease and degenerative joint disease of his left knee were not due to service events and that a soft tissue injury would not have caused the Veteran's lumbar disc disease, his left knee degenerative joint disease, or the left knee or foot numbness which the Veteran has.  The November 2011 VA peripheral nerves examiner indicated that current medical literature does not support a cause and effect relationship between the described heel laceration and the development of the Veteran's left peroneal motor peripheral neuropathy with left sensory sural peripheral neuropathy and that there was no current objective evidence that the Veteran's current left peripheral neuropathy with left sensory sural peripheral neuropathy was caused or aggravated to any degree by his left heel laceration.  The November 2011 VA knee and lower leg conditions examination report indicates that there was no current objective evidence that the Veteran's current left knee strain was caused or aggravated to any degree by his left heel laceration.  The November 2011 VA back disability examiner indicated that there is no current objective evidence that the Veteran's current back condition was caused or aggravated to any degree by his service; that the medical literature does not support a cause and effect relationship between a heel laceration and the subsequent development of the Veteran's back condition; and that there was no current objective evidence that the Veteran's back condition was caused or aggravated to any degree by his left heel laceration.  Moreover, neither neuropathy (organic disease of the nervous system) nor arthritis was manifest to a degree of 10 percent within one year of service discharge.  In sum, the preponderance of the evidence indicates that the Veteran's current lumbar spine and left lower extremity disabilities were not present in service and are unrelated to any incident of service; arthritis and neuropathy were not manifest to a degree of 10 percent within one year of separation; and lumbar spine and left lower extremity disabilities were not caused or aggravated by the service-connected left heel laceration disability.  

While positive medical opinions have been provided or reportedly provided on matters of service connection, the Board finds that the negative medical opinions from the VA examiners in September 2010 and November 2011 are most probative.  They show consideration of history from the Veteran, review of the claims folder, and examination of the Veteran, and they gave reasons for the opinions in light of this.  It is unclear what records the VA nurse practitioner in November 2007 reviewed in rendering her opinion, or what, if any, medical evidence or principles supported her opinion, and how.  It is also unclear what evidence neurology considered, or what its reasons were, when, according to the Veteran in November 2007, it agreed with him that his neurological deficit was service-connected.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  

The Board recognizes that some of the VA opinions include language to the effect that an opinion would be speculative.  "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010).  In the present case, the examiners have effectively established that the reason for any speculation is the unavailability of complete service treatment records.  In other words, contemporaneous data is not available.  The Board believes that such situation is contemplated by Jones and that the opinions are therefore adequate under the facts of this particular case. 

In reference to the Veteran's assertions of a causal relationship between what happened in service to his left heel, and his current left lower extremity and back disabilities, there appear to be some assertions of continuity of symptomatology since service.  However, the Veteran's service ended in May 1963.  Only normal medical findings are shown post-service through 2001.  In July 2002, the Veteran reported that he now had pain at times in his foot and knee, and in March 2006 he indicated that his lateral knee and lateral foot numbness had only been present for 2 years.  Symptoms are not documented until years after service, and to the extent that the Veteran may be arguing that he has had continuing symptoms since service, the Board finds those assertions to be inconsistent with the overall record and not credible.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for lumbar spine disability is not warranted.  Service connection for left lower extremity disability (to include left knee) is not warranted.  The appeal is denied as to both issues..


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


